Title: To George Washington from Comfort Sands, 31 May 1782
From: Sands, Comfort
To: Washington, George


                        
                            Sir
                            Fishkill 31st May, 1782
                        
                        Had the honor of receiving your Excellencies Letter dated the 25th Inst. In answer to which beg leave to
                            Observe that in the Conversation had with you we mentioned our willingness to settle the disputes between the Officers and
                            us upon any equitable Mode you might direct.
                        When Colonels Humphrey & Trumbull Called upon us in order to settle those differences they proposed
                            that the Commander in Chief should appoint a first person, the Contractors a second and those two an Umpire if thought
                            requisite to this proposition, we replyd that previous thereto it was necessary we should be furnish’d with a Copy of
                            those Complaints, to this the Gentlemen made some Objections, and as nothing was determined at this time we promised to
                            wait on them next day but was prevented doing it through unexpected pressing business—we however wrote them and inclosd
                            proposals on our part. to which we Received a Copy of the heads of the Complaints inclosd in their Answer of the 10th a
                            part of which we beg leave to Repeat "we wish you to Examine them severally and give us your Ideas upon each seperately
                            specifying to us under which Mode of settlement proposd by you each Article of Complaint shall be ranged and how far your
                            proposal will apply to each." adding "upon this Ground we will make our further Reply to your proposals, only observing
                            that your propositions for laying the Army under Bond, if insisted on will we fear prove an insuperable Bar in the way of
                            the Composition"—to this in ours of the 11th we gave them our opinion upon the different Heads of Complaint & in
                            what way we supposd they ought to be settled to which we beg leave to refer your Excellency—and to remove the Objection of
                            the Officers in respect to laying them under Bond we agreed on our part and propos’d that the Financiers should appoint
                            some person or persons, to examine adjust & Settle the whole matter in dispute from the 1st Jany to the 30th April
                            inclusive—this Mode we thought reasonable because let the balance fall to either party the Financier Could pay it—but to
                            this we received no Answer.
                        Some time after this we received a letter from Colonel Nicola containing new Complaints of the Army, in
                            answer to which among other things we say that "we have offerd the Commander in Chief to submit all disputes in any
                            equitable mode he may direct and doubt not but in a few days the whole matter will be settled Amicably" in this sir we
                            had no intention to hold up to the Army that if matters was not settled it was imputable to your Excellency we did not
                            wish to convey such an Idea and to Convince you of our sincerity we will submit the disputes in any equitable Mode you
                            may please to point out. We have Sir—The Honor of being with the greatest respect & Esteem Your Excellency’s Obedt
                            & Very humbe servts
                        
                            Comforts Sands & Co.

                        
                    